Title: From James Madison to Edmund Randolph, 6 May 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. 6 May. 1783.
After a silence of 4 weeks your favor of the 26. Ult: was particularly welcome. Your conjecture was but too well founded as to the compiler of the Proclamation. The offensive passages were adverted to by some, but the general eagerness on the occasion, increased by some unavoidable delays, rendered all attempts to draw the attention of Congress to smaller inaccuracies unacceptable.
We have no late despatches from Paris, except a letter from Mr. Adams which affords a new & signal exemplification of those qualities which have so much distinguished his correspondence with Congress. We are informed from Madrid by Mr. Carmichael & the Marquis de la Fayette, that that Court, since the British acknowledgmt. of our Independence has dismissed its hauteur & reserve towards the U. S. has treated the American Chargé d’Affaires with due attention & has signified its acquiescence in the limits fixed by the provisional articles between the U. S. & G. B. The navigation of the Mississippi remains to be discussed.
Yesterday was fixed for an interview between Genl. W. and Sr. G. Carlton for the purpose of taking arrangements for carrying the stipulations of the provisional articles into effect. The interview was proposed by the former, who intimated that as the evacuation of the post of N. Y. was particularly interesting to the State of N. Y., Govr. Clinton would accompany him on the interview. The answer of Carlton imputed that he did not decline the proposition, but suggested that as Genl. Gray was expected with final orders it might be best to postpone the conference; adding that he should be attended by Lt. Govr. Elliott and Chief Justice Smith.
The sample you give of the new Assembly is a flattering one. The plan of revenue with an address & sundry documents enforcing it is in the press & will soon be ready for them. Mr. Jones proposes to set out this evening, & will make but a very short stay at home. Mr. Lee enters on his journey tomorrow & proceeds without a halt to Richmond.
